                   1       Joshua Cohen Slatkin (SBN 285090)
                           LAW OFFICE OF JOSHUA COHEN SLATKIN
                   2       11726 San Vicente Blvd., Suite 200
                           Los Angeles, CA 90049
                   3       Telephone: (310)627-2699
                           Facsimile: (310) 943-2757
                   4       Email: jcohenslatkin@jcslaw4you.com

                   5       Arnab Banerjee (SBN 252618)
                           BANNER LAW GROUP, P.C.
                   6       11755 Wilshire Blvd., Suite 1250
                           Los Angeles, California 90025
                   7       Email: Arnab@bannerlawgroup.com
                           Telephone: (323) 426-2991
                   8       Facsimile: (323) 426-2975

                   9       Attorneys for Plaintiff MANUEL ANDRADE

                  10       KARIN M. COGBILL, Bar No. 244606
                           kcogbill@hopkinscarley.com
                  11       HOPKINS & CARLEY
                           A Law Corporation
                  12       The Letitia Building
                           70 S First Street
                  13       San Jose, CA 95113-2406

                  14       mailing address:
                           P.O. Box 1469
                  15       San Jose, CA 95109-1469
                           Telephone: (408) 286-9800
                  16       Facsimile: (408) 998-4790

                  17       Attorneys for Defendants
                           BEACON SALES ACQUISITION, INC.; BEACON
                  18       ROOFING SUPPLY, INC.

                  19
                                                            UNITED STATES DISTRICT COURT
                  20
                                                           CENTRAL DISTRICT OF CALIFORNIA
                  21
                           MANUEL ANDRADE, on behalf of                  Case No. 2:19-cv-06963-CJC (RAOx)
                  22       himself and all others similarly situated,
                                                                         [PROPOSED] STIPULATED
                  23                          Plaintiff,                 PROTECTIVE ORDER

                  24              v.
                  25       BEACON SALES ACQUISITION, INC.;
                           BEACON ROOFING SUPPLY, INC.; and
                  26                                                     Complaint filed: March 26, 2019
                           DOES 1 through 50, inclusive,
                  27                          Defendants.
                  28
LITTLER M EN           .
 50 W. San Fern                                                                           Case No. 2:19-cv-06963-CJC (RAOx)
   San Jose CA
         408.99

                                                       [PROPOSED] STIPULATED PROTECTIVE ORDER
                   1       1.     A.      PURPOSES AND LIMITATIONS
                   2              Discovery in this action is likely to involve production of confidential, proprietary, or private
                   3       information for which special protection from public disclosure and from use for any purpose other
                   4       than prosecuting this litigation may be warranted. Accordingly, the parties hereby stipulate to and
                   5       petition the Court to enter the following Stipulated Protective Order. The parties acknowledge that this
                   6       Order does not confer blanket protections on all disclosures or responses to discovery and that the
                   7       protection it affords from public disclosure and use extends only to the limited information or items
                   8       that are entitled to confidential treatment under the applicable legal principles. The parties further
                   9       acknowledge, as set forth in Paragraph 12.3, below, that this Stipulated Protective Order does not
                  10       entitle them to file confidential information under seal; Civil Local Rule 79-5 sets forth the procedures
                  11       that must be followed and the standards that will be applied when a party seeks permission from the
                  12       court to file material under seal.
                  13              B.      GOOD CAUSE STATEMENT
                  14              This action involves allegations that third party employees were subjected to various Labor
                  15       Code violations. The claims implicate potentially confidential information (including information
                  16       implicating privacy rights of third parties), information otherwise generally unavailable to the public,
                  17       or which may be privileged or otherwise protected from disclosure under state or federal statutes, court
                  18       rules, case decisions, or common law. Accordingly, to expedite the flow of information, to facilitate
                  19       the prompt resolution of disputes over confidentiality of discovery materials, to adequately protect
                  20       information the parties are entitled to keep confidential, to ensure that the parties are permitted
                  21       reasonable necessary uses of such material in preparation for and in the conduct of trial, to address
                  22       their handling at the end of the litigation, and serve the ends of justice, a protective order for such
                  23       information is justified in this matter. It is the intent of the parties that information will not be
                  24       designated as confidential for tactical reasons and that nothing be so designated without a good faith
                  25       belief that it has been maintained in a confidential, non-public manner, and there is good cause why it
                  26       should not be part of the public record of this case.
                  27              2.      DEFINITIONS
                  28
LITTLER M EN           .
 50 W. San Fern
   San Jose CA
                                                                             1.                  Case No. 2:19-cv-06963-CJC (RAOx)
         408.99

                                                       [PROPOSED] STIPULATED PROTECTIVE ORDER
                   1              2.1        Action: Andrade v. Beacon Sales Acquisition, Inc., et al., pending in the Central District
                   2       of California, Case No. 2:19-cv-06963-CJC (RAOx).
                   3              2.2        Challenging Party: a Party or Non-Party that challenges the designation of information
                   4       or items under this Order.
                   5              2.3        “CONFIDENTIAL” Information or Items: information (regardless of how it is
                   6       generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of
                   7       Civil Procedure 26(c), and as specified above in the Good Cause Statement.
                   8              2.4        Counsel: Outside Counsel of Record and House Counsel (as well as their support staff).
                   9              2.5        Designating Party: a Party or Non-Party that designates information or items that it
                  10       produces in disclosures or in responses to discovery as “CONFIDENTIAL.”
                  11              2.6        Disclosure or Discovery Material: all items or information, regardless of the medium
                  12       or manner in which it is generated, stored, or maintained (including, among other things, testimony,
                  13       transcripts, and tangible things), that are produced or generated in disclosures or responses to
                  14       discovery in this matter.
                  15              2.7        Expert: a person with specialized knowledge or experience in a matter pertinent to the
                  16       litigation who has been retained by a Party or its counsel to serve as an expert witness or as a consultant
                  17       in this Action.
                  18              2.8        House Counsel: attorneys who are employees of a party to this Action. House Counsel
                  19       does not include Outside Counsel of Record or any other outside counsel.
                  20              2.9        Non-Party: any natural person, partnership, corporation, association, or other legal
                  21       entity not named as a Party to this action.
                  22              2.10       Outside Counsel of Record: attorneys who are not employees of a party to this Action
                  23       but are retained to represent or advise a party to this Action and have appeared in this Action on behalf
                  24       of that party or are affiliated with a law firm which has appeared on behalf of that party, and includes
                  25       support staff.
                  26              2.11       Party: any party to this Action, including all of its officers, directors, employees,
                  27       consultants, retained experts, and Outside Counsel of Record (and their support staffs).
                  28
LITTLER M EN           .
 50 W. San Fern
   San Jose CA
                                                                               2.                   Case No. 2:19-cv-06963-CJC (RAOx)
         408.99

                                                         [PROPOSED] STIPULATED PROTECTIVE ORDER
                   1              2.12       Producing Party: a Party or Non-Party that produces Disclosure or Discovery Material
                   2       in this Action.
                   3              2.13       Professional Vendors: persons or entities that provide litigation support services (e.g.,
                   4       photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing, storing,
                   5       or retrieving data in any form or medium) and their employees and subcontractors.
                   6              2.14       Protected Material: any Disclosure or Discovery Material that is designated as
                   7       “CONFIDENTIAL.”
                   8              2.15       Receiving Party: a Party that receives Disclosure or Discovery Material from a
                   9       Producing Party.
                  10              3.         SCOPE
                  11              The protections conferred by this Stipulation and Order cover not only Protected Material (as
                  12       defined above), but also (1) any information copied or extracted from Protected Material; (2) all
                  13       copies, excerpts, summaries, or compilations of Protected Material; and (3) any testimony,
                  14       conversations, or presentations by Parties or their Counsel that might reveal Protected Material.
                  15              Any use of Protected Material at trial shall be governed by the orders of the trial judge. This
                  16       Order does not govern the use of Protected Material at trial
                  17              4.         DURATION
                  18              Once a case proceeds to trial, all of the court-filed information to be introduced that was
                  19       previously designated as confidential or maintained pursuant to this protective order becomes public
                  20       and will be presumptively available to all members of the public, including the press, unless
                  21       compelling reasons supported by specific factual findings to proceed otherwise are made to the trial
                  22       judge in advance of the trial. See Kamakana v. City and County of Honolulu, 447 F.3d 1172, 1180-81
                  23       (9th Cir. 2006) (distinguishing “good cause” showing for sealing documents produced in discovery
                  24       from “compelling reasons” standard when merits-related documents are part of court record).
                  25       Accordingly, the terms of this protective order do not extend beyond the commencement of the trial.
                  26              Even after final disposition of this litigation, the confidentiality obligations imposed by this
                  27       Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order
                  28       otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and
LITTLER M EN           .
 50 W. San Fern
   San Jose CA
                                                                            3.                  Case No. 2:19-cv-06963-CJC (RAOx)
         408.99

                                                         [PROPOSED] STIPULATED PROTECTIVE ORDER
                   1       defenses in this Action, with or without prejudice; and (2) final judgment herein after the completion
                   2       and exhaustion of all appeals, rehearings, remands, trials, or reviews of this Action, including the time
                   3       limits for filing any motions or applications for extension of time pursuant to applicable law.
                   4              5.      DESIGNATING PROTECTED MATERIAL
                   5              5.1     Exercise of Restraint and Care in Designating Material for Protection. Each Party or
                   6       Non-Party that designates information or items for protection under this Order must take care to limit
                   7       any such designation to specific material that qualifies under the appropriate standards. The
                   8       Designating Party must designate for protection only those parts of material, documents, items, or oral
                   9       or written communications that qualify so that other portions of the material, documents, items, or
                  10       communications for which protection is not warranted are not swept unjustifiably within the ambit of
                  11       this Order.
                  12              Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown
                  13       to be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily
                  14       encumber the case development process or to impose unnecessary expenses and burdens on other
                  15       parties) may expose the Designating Party to sanctions.
                  16              If it comes to a Designating Party’s attention that information or items that it designated for
                  17       protection do not qualify for protection, that Designating Party must promptly notify all other Parties
                  18       that it is withdrawing the inapplicable designation.
                  19              5.2     Manner and Timing of Designations. Except as otherwise provided in this Order (see,
                  20       e.g., second paragraph of Paragraph 5.2(a) below), or as otherwise stipulated or ordered, Disclosure
                  21       or Discovery Material that qualifies for protection under this Order must be clearly so designated
                  22       before the material is disclosed or produced.
                  23              Designation in conformity with this Order requires:
                  24              (a)     for information in documentary form (e.g., paper or electronic documents, but
                  25       excluding transcripts of depositions or other pretrial or trial proceedings), that the Producing Party
                  26       affix at a minimum, the legend “CONFIDENTIAL” (hereinafter “CONFIDENTIAL legend”), to each
                  27       page that contains protected material. If only a portion or portions of the material on a page qualifies
                  28
LITTLER M EN           .
 50 W. San Fern
   San Jose CA
                                                                            4.                   Case No. 2:19-cv-06963-CJC (RAOx)
         408.99

                                                       [PROPOSED] STIPULATED PROTECTIVE ORDER
                   1       for protection, the Producing Party also must clearly identify the protected portion(s) (e.g., by making
                   2       appropriate markings in the margins).
                   3              A Party or Non-Party that makes original documents available for inspection need not
                   4       designate them for protection until after the inspecting Party has indicated which documents it would
                   5       like copied and produced. During the inspection and before the designation, all of the material made
                   6       available for inspection shall be deemed “CONFIDENTIAL.” After the inspecting Party has identified
                   7       the documents it wants copied and produced, the Producing Party must determine which documents,
                   8       or portions thereof, qualify for protection under this Order. Then, before producing the specified
                   9       documents, the Producing Party must affix the “CONFIDENTIAL legend” to each page that contains
                  10       Protected Material. If only a portion or portions of the material on a page qualifies for protection, the
                  11       Producing Party also must clearly identify the protected portion(s) (e.g., by making appropriate
                  12       markings in the margins).
                  13              (b)     for testimony given in depositions that the Designating Party identify the Disclosure or
                  14       Discovery Material on the record, before the close of the deposition.
                  15              (c)     for information produced in some form other than documentary and for any other
                  16       tangible items, that the Producing Party affix in a prominent place on the exterior of the container or
                  17       containers in which the information is stored the legend “CONFIDENTIAL.” If only a portion or
                  18       portions of the information warrants protection, the Producing Party, to the extent practicable, shall
                  19       identify the protected portion(s).
                  20              5.3     Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to
                  21       designate qualified information or items does not, standing alone, waive the Designating Party’s right
                  22       to secure protection under this Order for such material. Upon timely correction of a designation, the
                  23       Receiving Party must make reasonable efforts to assure that the material is treated in accordance with
                  24       the provisions of this Order.
                  25              6.      CHALLENGING CONFIDENTIALITY DESIGNATIONS
                  26              6.1     Timing of Challenges. Any Party or Non-Party may challenge a designation of
                  27       confidentiality at any time that is consistent with the Court’s Scheduling Order.
                  28
LITTLER M EN           .
 50 W. San Fern
   San Jose CA
                                                                            5.                   Case No. 2:19-cv-06963-CJC (RAOx)
         408.99

                                                       [PROPOSED] STIPULATED PROTECTIVE ORDER
                   1              6.2     Meet and Confer. The Challenging Party shall initiate the dispute resolution process
                   2       under Local Rule 37-1 et seq.
                   3              6.3     Burden. The burden of persuasion in any such challenge proceeding shall be on the
                   4       Designating Party. Frivolous challenges, and those made for an improper purpose (e.g., to harass or
                   5       impose unnecessary expenses and burdens on other parties) may expose the Challenging Party to
                   6       sanctions. Unless the Designating Party has waived or withdrawn the confidentiality designation, all
                   7       parties shall continue to afford the material in question the level of protection to which it is entitled
                   8       under the Producing Party’s designation until the Court rules on the challenge.
                   9              7.      ACCESS TO AND USE OF PROTECTED MATERIAL
                  10              7.1     Basic Principles. A Receiving Party may use Protected Material that is disclosed or
                  11       produced by another Party or by a Non-Party in connection with this Action only for prosecuting,
                  12       defending, or attempting to settle this Action. Such Protected Material may be disclosed only to the
                  13       categories of persons and under the conditions described in this Order. When the Action has been
                  14       terminated, a Receiving Party must comply with the provisions of Paragraph 13 below (FINAL
                  15       DISPOSITION).
                  16              Protected Material must be stored and maintained by a Receiving Party at a location and in a
                  17       secure manner that ensures that access is limited to the persons authorized under this Order.
                  18              7.2     Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by
                  19       the court or permitted in writing by the Designating Party, a Receiving Party may disclose any
                  20       information or item designated “CONFIDENTIAL” only to:
                  21              (a)     the Receiving Party’s Outside Counsel of Record in this Action, as well as employees
                  22       of said Outside Counsel of Record to whom it is reasonably necessary to disclose the information for
                  23       this Action;
                  24              (b)     the officers, directors, and employees (including House Counsel) of the Receiving
                  25       Party to whom disclosure is reasonably necessary for this Action;
                  26              (c)     Experts (as defined in this Order) of the Receiving Party to whom disclosure is
                  27       reasonably necessary for this Action and who have signed the “Acknowledgment and Agreement to
                  28       Be Bound” (Exhibit A);
LITTLER M EN           .
 50 W. San Fern
   San Jose CA
                                                                            6.                   Case No. 2:19-cv-06963-CJC (RAOx)
         408.99

                                                       [PROPOSED] STIPULATED PROTECTIVE ORDER
                   1               (d)    the court and its personnel;
                   2               (e)    court reporters and their staff;
                   3               (f)    professional jury or trial consultants, mock jurors, and Professional Vendors to whom
                   4       disclosure is reasonably necessary for this Action and who have signed the “Acknowledgment and
                   5       Agreement to Be Bound” (Exhibit A);
                   6               (g)    the author or recipient of a document containing the information or a custodian or other
                   7       person who otherwise possessed or knew the information;
                   8               (h)    during their depositions, witnesses, and attorneys for witnesses, in the Action to whom
                   9       disclosure is reasonably necessary provided: (1) the deposing party requests that the witness sign the
                  10       form attached as Exhibit A hereto; and (2) they will not be permitted to keep any confidential
                  11       information unless they sign the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless
                  12       otherwise agreed by the Designating Party or ordered by the court. Pages of transcribed deposition
                  13       testimony or exhibits to depositions that reveal Protected Material may be separately bound by the
                  14       court reporter and may not be disclosed to anyone except as permitted under this Stipulated Protective
                  15       Order; and
                  16               (i)    any mediator or settlement officer, and their supporting personnel, mutually agreed
                  17       upon by any of the parties engaged in settlement discussions.
                  18               8.     PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN
                  19       OTHER LITIGATION
                  20               If a Party is served with a subpoena or a court order issued in other litigation that compels
                  21       disclosure of any information or items designated in this Action as “CONFIDENTIAL,” that Party
                  22       must:
                  23               (a)    promptly notify in writing the Designating Party. Such notification shall include a copy
                  24       of the subpoena or court order;
                  25               (b)    promptly notify in writing the party who caused the subpoena or order to issue in the
                  26       other litigation that some or all of the material covered by the subpoena or order is subject to this
                  27       Protective Order. Such notification shall include a copy of this Stipulated Protective Order; and
                  28
LITTLER M EN           .
 50 W. San Fern
   San Jose CA
                                                                             7.                 Case No. 2:19-cv-06963-CJC (RAOx)
         408.99

                                                      [PROPOSED] STIPULATED PROTECTIVE ORDER
                   1              (c)       cooperate with respect to all reasonable procedures sought to be pursued by the
                   2       Designating Party whose Protected Material may be affected. If the Designating Party timely seeks a
                   3       protective order, the Party served with the subpoena or court order shall not produce any information
                   4       designated in this action as “CONFIDENTIAL” before a determination by the court from which the
                   5       subpoena or order issued, unless the Party has obtained the Designating Party’s permission. The
                   6       Designating Party shall bear the burden and expense of seeking protection in that court of its
                   7       confidential material and nothing in these provisions should be construed as authorizing or
                   8       encouraging a Receiving Party in this Action to disobey a lawful directive from another court.
                   9              9.        A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN
                  10       THIS LITIGATION
                  11              (a)       The terms of this Order are applicable to information produced by a Non-Party in this
                  12       Action and designated as “CONFIDENTIAL.” Such information produced by Non-Parties in
                  13       connection with this litigation is protected by the remedies and relief provided by this Order. Nothing
                  14       in these provisions should be construed as prohibiting a Non-Party from seeking additional
                  15       protections.
                  16              (b)       In the event that a Party is required, by a valid discovery request, to produce a Non-
                  17       Party’s confidential information in its possession, and the Party is subject to an agreement with the
                  18       Non-Party not to produce the Non-Party’s confidential information, then the Party shall:
                  19              (1)       promptly notify in writing the Requesting Party and the Non-Party that some or all of
                  20       the information requested is subject to a confidentiality agreement with a Non-Party;
                  21              (2)       promptly provide the Non-Party with a copy of the Stipulated Protective Order in this
                  22       Action, the relevant discovery request(s), and a reasonably specific description of the information
                  23       requested; and
                  24              (3)       make the information requested available for inspection by the Non-Party, if requested.
                  25              (c)       If the Non-Party fails to seek a protective order from this court within 14 days of
                  26       receiving the notice and accompanying information, the Receiving Party may produce the Non-Party’s
                  27       confidential information responsive to the discovery request. If the Non-Party timely seeks a protective
                  28       order, the Receiving Party shall not produce any information in its possession or control that is subject
LITTLER M EN           .
 50 W. San Fern
   San Jose CA
                                                                            8.                  Case No. 2:19-cv-06963-CJC (RAOx)
         408.99

                                                        [PROPOSED] STIPULATED PROTECTIVE ORDER
                   1       to the confidentiality agreement with the Non-Party before a determination by the court. Absent a
                   2       court order to the contrary, the Non-Party shall bear the burden and expense of seeking protection in
                   3       this court of its Protected Material.
                   4              10.     UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL
                   5              If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected
                   6       Material to any person or in any circumstance not authorized under this Stipulated Protective Order,
                   7       the Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized
                   8       disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)
                   9       inform the person or persons to whom unauthorized disclosures were made of all the terms of this
                  10       Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement to Be
                  11       Bound” that is attached hereto as Exhibit A.
                  12              11.     INADVERTENT              PRODUCTION       OF     PRIVILEGED        OR      OTHERWISE
                  13       PROTECTED MATERIAL
                  14              When a Producing Party gives notice to Receiving Parties that certain inadvertently produced
                  15       material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties
                  16       are those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to
                  17       modify whatever procedure may be established in an e-discovery order that provides for production
                  18       without prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the
                  19       parties reach an agreement on the effect of disclosure of a communication or information covered by
                  20       the attorney-client privilege or work product protection, the parties may incorporate their agreement
                  21       in the stipulated protective order submitted to the court.
                  22              12.     MISCELLANEOUS
                  23              12.1    Right to Further Relief. Nothing in this Order abridges the right of any person to seek
                  24       its modification by the Court in the future.
                  25              12.2    Right to Assert Other Objections. By stipulating to the entry of this Protective Order
                  26       no Party waives any right it otherwise would have to object to disclosing or producing any information
                  27       or item on any ground not addressed in this Stipulated Protective Order. Similarly, no Party waives
                  28
LITTLER M EN           .
 50 W. San Fern
   San Jose CA
                                                                             9.                  Case No. 2:19-cv-06963-CJC (RAOx)
         408.99

                                                       [PROPOSED] STIPULATED PROTECTIVE ORDER
                   1       any right to object on any ground to use in evidence of any of the material covered by this Protective
                   2       Order.
                   3                12.3   Filing Protected Material. A Party that seeks to file under seal any Protected Material
                   4       must comply with Civil Local Rule 79-5. Protected Material may only be filed under seal pursuant to
                   5       a court order authorizing the sealing of the specific Protected Material at issue. If a Party's request to
                   6       file Protected Material under seal is denied by the court, then the Receiving Party may file the
                   7       information in the public record unless otherwise instructed by the court.
                   8                13.    FINAL DISPOSITION
                   9                After the final disposition of this Action, as defined in Paragraph 4, within 60 days of a written
                  10       request by the Designating Party, each Receiving Party must return all Protected Material to the
                  11       Producing Party or destroy such material. As used in this subdivision, “all Protected Material” includes
                  12       all copies, abstracts, compilations, summaries, and any other format reproducing or capturing any of
                  13       the Protected Material. Whether the Protected Material is returned or destroyed, the Receiving Party
                  14       must submit a written certification to the Producing Party (and, if not the same person or entity, to the
                  15       Designating Party) by the 60 day deadline that (1) identifies (by category, where appropriate) all the
                  16       Protected Material that was returned or destroyed and (2)affirms that the Receiving Party has not
                  17       retained any copies, abstracts, compilations, summaries or any other format reproducing or capturing
                  18       any of the Protected Material. Notwithstanding this provision, Counsel are entitled to retain an archival
                  19       copy of all pleadings, motion papers, trial, deposition, and hearing transcripts, legal memoranda,
                  20       correspondence, deposition and trial exhibits, expert reports, attorney work product, and consultant
                  21       and expert work product, even if such materials contain Protected Material. Any such archival copies
                  22       that contain or constitute Protected Material remain subject to this Protective Order as set forth in
                  23       Paragraph 4 (DURATION).
                  24                //
                  25                //
                  26                //
                  27                //
                  28                //
LITTLER M EN           .
 50 W. San Fern
   San Jose CA
                                                                             10.                   Case No. 2:19-cv-06963-CJC (RAOx)
         408.99

                                                        [PROPOSED] STIPULATED PROTECTIVE ORDER
                   1               14.      VIOLATION OF ORDER. Any violation of this Order may be punished by any and
                   2       all appropriate measures including, without limitation, contempt proceedings and/or monetary
                   3       sanctions.
                   4

                   5

                   6       IT IS SO STIPULATED, THROUGH COUNSEL OF RECORD.
                   7
                                         February 4, 2020
                   8       DATED:
                   9

                  10

                  11

                  12

                  13

                  14

                  15

                  16
                           FOR GOOD CAUSE SHOWN, IT IS SO ORDERED.
                  17
                           DATED: February 6, 2020
                  18

                  19
                           Honorable Rozella A. Oliver
                  20       United States Magistrate Judge
                  21

                  22

                  23

                  24

                  25

                  26

                  27

                  28
LITTLER M EN           .
 50 W. San Fern
   San Jose CA
                                                                        11.              Case No. 2:19-cv-06963-CJC (RAOx)
         408.99

                                                        [PROPOSED] STIPULATED PROTECTIVE ORDER
                   1                                                     EXHIBIT A
                   2                          ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                   3

                   4       I,   ____________________________________________                   [print        or    type    full    name],   of
                   5       ____________________________________________ [print or type full address], declare under
                   6       penalty of perjury that I have read in its entirety and understand the Stipulated Protective Order that
                   7       was issued by the United States District Court for the Central District of California on
                   8       ________________________, 2020 in the case of Manuel Andrade v. Beacon Sales Acquisition, Inc.,
                   9       et al., Case No. 2:19-cv-06963-CJC (RAOx). I agree to comply with and to be bound by all the terms
                  10       of this Stipulated Protective Order and I understand and acknowledge that failure to so comply could
                  11       expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will not
                  12       disclose in any manner any information or item that is subject to this Stipulated Protective Order to
                  13       any person or entity except in strict compliance with the provisions of this Order. I further agree to
                  14       submit to the jurisdiction of the United States District Court for the Central District of California for
                  15       the purpose of enforcing the terms of this Stipulated Protective Order, even if such enforcement
                  16       proceedings      occur     after    termination         of   this       action.           I    hereby      appoint
                  17       ____________________________________________                  [print         or        type    full    name]     of
                  18       ____________________________________________ [print or type full address and telephone
                  19       number] as my California agent for service of process in connection with this action or any proceedings
                  20       related to enforcement of this Stipulated Protective Order.
                  21
                           Dated:
                  22

                  23       City and State where sworn and signed: _________________________________

                  24       Printed name: _______________________________

                  25       Signature: __________________________________
                  26

                  27

                  28
LITTLER M EN           .
 50 W. San Fern
   San Jose CA
                                                                             12.                        Case No. 2:19-cv-06963-CJC (RAOx)
         408.99

                                                       [PROPOSED] STIPULATED PROTECTIVE ORDER
